DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/18/2022 is acknowledged. Examiner notes although the election was made without traverse, Applicant states it is Applicants’ position that it would not be unduly burdensome to perform a search on all of the claims together in the present application. As detailed in the restriction requirement mailed 10/13/2022 the inventions are independent and distinct and require a different field of search which results in a serious search burden. For example since the inventions of group I and group II are distinct since both the process for using the product as claimed can be practiced with another materially different product and the product as claimed can be used in a materially different process of using the product, the Examiner would need to search in a vast amount of classes/subclasses. Group I would require searching in several separate classes than group II and vice versa due to the differing subject matter.
Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/2/2022 and 12/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words and is not descriptive of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 3 recites “subjects autonomic nervous system”. This is grammatically incorrect. Examiner suggests replacing “subjects autonomic nervous system” with “an autonomic nervous system of the subject”. Examiner notes claim 6, claim 7, and claim 13 should be amended accordingly to state “the autonomic nervous system of the subject”. 
Line 4 recites “homeostatic capacity”. As antecedent basis has been provided for homeostatic capacity in line 1, Examiner suggests replacing “homeostatic capacity” in line 4 with “the homeostatic capacity”.
Claim 2 is objected to because of the following informalities:   
Line 1 recites “homeostatic capacity”. As antecedent basis has been provided for homeostatic capacity in claim 1, Examiner suggests replacing “homeostatic capacity” in claim 2 with “the homeostatic capacity”.
Claim 13 is objected to because of the following informalities:   
Line 2-3 recites “modulating the subject’s autonomic nervous system”. As antecedent basis has been provided for this limitation in claim 1, Examiner suggests replacing “modulating the subject’s autonomic nervous system” with “the modulating at least a portion of the autonomic nervous system of the subject”.
Claim 14 is objected to because of the following informalities:   
Line 2 recites “lacks homeostasis”. The term autonomic should be added before homeostasis as claim 14 depends on claim 13 which claims determining that the subject lacks autonomic homeostasis. 
Line 3 recites “the parameter”. Examiner suggests replacing “the parameter” with “the physical parameter” in order to keep claim terminology consistent. 
Claim 16 is objected to because of the following informalities:   
Line 2 recites “homeostatic capacity”. As antecedent basis has been provided for homeostatic capacity in claim 1, Examiner suggests replacing “homeostatic capacity” in claim 16 with “the homeostatic capacity”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 16,
Line 2 recites “a subject”. Claim 16 depends on claim 1. Claim 1 introduces a subject. It is unclear if the subject of claim 16 is intended to be the same subject as in claim 1. Appropriate correction is required. For examination purposes they are construed as the same. Examiner suggests replacing “a subject” with “the subject” in claim 16.
In regard to claim 26,
Line 2 recites “a subject”. Claim 26 depends on claim 1. Claim 1 introduces a subject. It is unclear if the subject of claim 26 is intended to be the same subject as in claim 1. Appropriate correction is required. For examination purposes they are construed as the same. Examiner suggests replacing “a subject” with “the subject” in claim 26.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-9, 13-19, 22-24, 26-27, and 29-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 7-20 of U.S. Patent No. 10835134. Although the claims at issue are not identical, they are not patentably distinct from each other:
In regard to claim 1,
Patented claim 1 discloses a method of at least partially restoring homeostatic capacity of a subject, the method comprising: modulating at least a portion of subject's autonomic nervous system in a manner sufficient to at least partially restore homeostatic capacity of the subject (see patented claim 1).
In regard to claim 2,
The patented claims disclose the method according to Claim 1, wherein homeostatic capacity is restored in the subject in 48 hours or less following onset of the modulating (see patented claim 2).
In regard to claim 7,
The patented claims disclose the method according to Claim 1, wherein the subject's autonomic nervous system is modulated via a pharmacological protocol (see patented claim 1; pharmacological stimulus).
In regard to claim 8,
The patented claims disclose the method according to Claim 1, wherein the method comprises administering an apoptosis modulator effective to at least partially restore homeostatic function of the neuroendocrine system of the subject (see patented claim 1).
In regard to claim 9,
The patented claims disclose the method according to Claim 8, wherein the apoptosis modulator is an apoptosis inhibitor (see patented claim 3).
In regard to claim 13,
The patented claims disclose the method according to Claim 1, wherein the method comprises determining that the subject lacks autonomic homeostasis prior to modulating the subject's autonomic nervous system (see patented claim 7).
In regard to claim 14,
The patented claims disclose the method according to Claim 13, wherein determining that the subject lacks homeostasis comprises assaying a physiological parameter of the subject and employing the parameter to determine that the subject lacks autonomic homeostasis (see patented claim 8).
In regard to claim 15,
The patented claims disclose the method according to Claim 14, wherein the physiological parameter is heart rate variability (see patented claim 9).
In regard to claim 16,
The patented claims disclose the method according to Claim 1, wherein the method comprises evaluating homoeostatic capacity of a subject by: obtaining dynamic biometric data from the subject; and evaluating the homoeostatic capacity of the subject from the dynamic biometric data (see patented claim 10).
In regard to claim 17,
The patented claims disclose the method according to Claim 16, wherein the dynamic biometric data comprises biometric data obtained over a period of time (see patented claim 11).
In regard to claim 18,
The patented claims disclose the method according to Claim 17, wherein the biometric data is continuously obtained over the period of time (see patented claim 12).
In regard to claim 19,
The patented claims disclose the method according to Claim 16, wherein the dynamic biometric data is obtained by evaluating a biometric parameter for a change in response to an applied stimulus (see patented claim 13).
In regard to claim 22,
The patented claims disclose the method according to Claim 16, wherein the dynamic biometric data is obtained by evaluating a biometric parameter for a rate of change over a period of time (see patented claim 14).
In regard to claim 23,
The patented claims disclose the method according to Claim 16, wherein the method comprises physically monitoring the subject to obtain the dynamic biometric data (see patented claim 15).
In regard to claim 24,
The patented claims disclose the method according to Claim 16, wherein the method comprises analyzing a sample from the subject to obtain the dynamic biometric data (see patented claim 16).
In regard to claim 26,
The patented claims disclose the method according to Claim 1, wherein the method is a method of treating a subject for a condition (see patented claim 17).
In regard to claim 27,
The patented claims disclose the method according to Claim 26, wherein the condition is a disease condition (see patented claim 18).
In regard to claim 29,
The patented claims disclose the method according to Claim 26, wherein the condition is an aging condition (see patented claim 19).
In regard to claim 30,
The patented claims disclose the method according to Claim 29, wherein the aging condition is an aging-associated disease (see patented claim 20).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 13-19, 22-24, 26-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girouard (U.S. PG publication 20050192637).
In regard to claim 1,
Girouard discloses a method of at least partially restoring homeostatic capacity of a subject (paragraph [0021], [0171]; [0073]-[0085]); Examiner notes as defined on page 1 of Applicant’s disclosure homeostatic capacity refers to the capability of systems to self-stabilize in response to stressors; the method of Girouard partially restores homeostatic capacity by detecting decreased cardiac function and treating it to increase cardiac performance), the method comprising: modulating at least a portion of subject's autonomic nervous system (paragraph [0021], [0067], [0142], [0171] and [0080]; Examiner notes heart rate and the force of contraction of the heart are controlled by the autonomic nervous system) in a manner sufficient to at least partially restore homeostatic capacity of the subject (paragraph [0171]: wherein cardiac performance is increased and [0073]-[0085]).
In regard to claim 6,
Girouard discloses the method according to Claim 1, wherein the subject's autonomic nervous system is modulated via an electrical protocol (paragraph [0067] and [0171]).
In regard to claim 7,
Girouard discloses the method according to Claim 1, wherein the subject's autonomic nervous system is modulated via a pharmacological protocol (paragraph [0171]).
In regard to claim 13,
Girouard discloses the method according to Claim 1, wherein the method comprises determining that the subject lacks autonomic homeostasis prior to modulating the subject's autonomic nervous system (paragraph [0171]: wherein an implanted device detects reduced cardiac function by for example evaluating heart rate variability; [0073]-[0085]).
In regard to claim 14,
Girouard discloses the method according to Claim 13, wherein determining that the subject lacks homeostasis comprises assaying a physiological parameter of the subject and employing the parameter to determine that the subject lacks autonomic homeostasis (paragraph [0171]: wherein heart rate variability is assessed and it is determined if decreased heart rate variability is detected in order to determine that the subject lacks autonomic homeostasis; paragraph [0073]-[0085]).
In regard to claim 15,
Girouard discloses the method according to Claim 14, wherein the physiological parameter is heart rate variability (paragraph [0171]: wherein heart rate variability is assessed and it is determined if decreased heart rate variability is detected; paragraph [0073]-[0085]).
In regard to claim 16,
Girouard discloses the method according to Claim 1, wherein the method comprises evaluating homoeostatic capacity of a subject by: obtaining dynamic biometric data from the subject (paragraph [0171] and [0073]-[0085]); and evaluating the homoeostatic capacity of the subject from the dynamic biometric data (paragraph [0171] and [0073]-[0085]: wherein biometric data is obtained over time to determine reduced cardiac function and increased cardiac function after treatment).
In regard to claim 17,
Girouard discloses the method according to Claim 16, wherein the dynamic biometric data comprises biometric data obtained over a period of time (paragraph [0171] and [0073]-[0085]).
In regard to claim 18,
Girouard discloses the method according to Claim 17, wherein the biometric data is continuously obtained over the period of time (paragraph [0171] and [0073]-[0085]).
In regard to claim 19,
Girouard discloses the method according to Claim 16, wherein the dynamic biometric data is obtained by evaluating a biometric parameter for a change in response to an applied stimulus (paragraph [0171] and [0073]-[0085]: where for example in paragraph [0076] pH is evaluated for a change in response to an applied stimulus; examiner notes an applied stimulus is construed as a stressor the body undergoes or for example in paragraph [0171] heart rate variability is evaluated for a change in response to an applied stimulus).
In regard to claim 22,
Girouard discloses the method according to Claim 16, wherein the dynamic biometric data is obtained by evaluating a biometric parameter for a rate of change over a period of time (paragraph [0078]: wherein a rate of change of pressure is evaluated against a normal range).
In regard to claim 23,
Girouard discloses the method according to Claim 16, wherein the method comprises physically monitoring the subject to obtain the dynamic biometric data (paragraph [0171], [0063] and [0073]-[0085]: wherein the subject is physically monitored).
In regard to claim 24,
Girouard discloses the method according to Claim 16, wherein the method comprises analyzing a sample from the subject to obtain the dynamic biometric data (paragraph [0082]: wherein renal output is analyzed).
In regard to claim 26,
Girouard discloses the method according to Claim 1, wherein the method is a method of treating a subject for a condition (paragraph [0171], [0020] and [0094]: wherein heart failure for example is treated).
In regard to claim 27,
Girouard discloses the method according to Claim 26, wherein the condition is a disease condition (paragraph [0171], [0020] and [0094]: wherein heart failure for example is treated).
In regard to claim 29,
Girouard discloses the method according to Claim 26, wherein the condition is an aging condition (see page 60 of Applicant’s disclosure for a definition of aging conditions which includes cardiovascular disease; paragraph [0171], [0020] and [0094]).
In regard to claim 30,
Girouard discloses the method according to Claim 29, wherein the aging condition is an aging-associated disease (see page 60 of Applicant’s disclosure for a definition of aging conditions which includes cardiovascular disease; paragraph [0171], [0020] and [0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Girouard (U.S. PG publication 20050192637).
 In regard to claim 2,
Girouard discloses the method according to Claim 1 wherein homeostatic capacity is restored in the subject following onset of the modulating, but is silent to wherein homeostatic capacity is restored in the subject in 48 hours or less following onset of the modulating. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Girouard to include wherein homeostatic capacity is restored in the subject in 48 hours or less following onset of the modulating, as taught by Girouard, as Girouard teaches the amount of gene therapy vectors will vary depending on various factors including, but not limited to, the gene and promoter chosen, the condition, patient specific parameters, e.g., height, weight and age, and whether prevention or treatment is to be achieved (paragraph [0150]; [0094]). Examiner notes the time between the onset of modulating and restoring homeostatic capacity depends on various factors like the type and amount of therapy given, how severe the condition is that is being treated, patient specific parameters and possible other factors. Consequently, the time homeostatic capacity is restored in from the onset of the modulating is a result effective variable. For example, when the same treatment is given to a patient that has a mild condition and a patient that has a much more advanced condition, in the patient that had a mild condition, homeostatic capacity would be restored faster. Examiner notes for the sake of the previous example both patients are assumed to have the same patient specific parameter. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Girouard to include wherein homeostatic capacity is restored in the subject in 48 hours or less following onset of the modulating, as taught by Girouard, who teaches that homeostatic capacity is restored (paragraph [0020] and [0171]) and the time homeostatic capacity is restored in is a result effective variable and further that homeostatic capacity would be restored in the subject in 48 hours or less, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Girouard (U.S. PG publication 20050192637) as evidence by Brewer (U.S. Patent no 7020521).
In regard to claim 8,
Girouard discloses the method according to Claim 1, wherein the method comprises administering an apoptosis modulator (paragraph [0171]: wherein the pharmacological stimulus includes a gene therapy vector and Bcl-2, Akt, or phosphatidylionsitol-3 kinase) effective to at least partially restore homeostatic function of the neuroendocrine system of the subject (paragraph [0021], [0171]; [0073]-[0085]; [0094]: wherein the cardiovascular condition can include aberrant or altered neurohormone levels; Examiner notes as defined on page 21 of Applicant’s disclosure restoring homeostatic function of the neuroendocrine system refers to the ability to control homeostasis of one or more of the subjects central nervous system endocrine glands for example the hypothalamus; the method of Girouard at least partially restores homeostatic capacity of the neuroendocrine system by detecting decreased cardiac function and treating it to increase cardiac performance which as a direct result restores homeostatic capacity of the neuroendocrine system of a subject; Examiner notes paragraph [0080] and [0094] of Girouard provides support that normal neurohormone levels are altered as a result of decreased cardiac output/non-normal cardiac function. Therefore when normal cardiac output is restored, normal neurohormone level secretion by the neuroendocrine system would also be restored i.e. normal homeostatic capacity of the neuroendocrine system is restored as further evidence by Brewer who teaches patients with heart failure demonstrate elevated resting levels of norepinephrine, vasopressin, atrial natriuretic factor, endothelin, and increased activity of the rennin-angiotensin-aldosterone system (see column 8, line 56-66 of Brewer). Vasopressin is produced by the hypothalamus (see page 22-23 of Applicants disclosure). Paragraph [0171] of Girouard discusses treating heart failure which as a result would restore homeostatic capacity of the neuroendocrine system of a subject since the amount of vasopressin produced by the hypothalamus would be normalized. Paragraph [0171] of Girouard also supports cardiac performance is increased. Examiner notes as discussed above when cardiac performance is increased, homeostatic capacity of the neuroendocrine system would also be restored since neurohormone levels would normalize).
In regard to claim 9,
Girouard as evidence by Brewer teaches the method according to Claim 8, wherein the apoptosis modulator is an apoptosis inhibitor (paragraph [0126] and [0171] of Girouard: wherein to inhibit apoptosis which may contribute to loss of cardiomyocytes and cardiac function in CHF, Bcl-2, Akt (protein kinase B), or phosphatidylionsitol-3 kinase may be employed in the same or different gene therapy vectors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783